Title: To Thomas Jefferson from William Tatham, 18 July 1807
From: Tatham, William
To: Jefferson, Thomas


                        
                            Dr. Sir.
                            Lynhaven R: July 18th. 1807.
                        
                        I have just returned from Mr. Cornicks, on Linkhorn
                            Bay, where I found a Masters Mate, Midshipman, & three Sailors of the Party I mentioned to you yesterday, who were taken
                            by the Volunteer Cavalry, as I had expected they would be: I presume they will be sent up to you as hostages for the fate
                            of our men taken out of the Chesapeake; as they would have been, by my Men, if they had been armed when they fell in with
                            them. We do not learn that there were any more of them, and consequently I must have been mistaken in supposing others of
                            their party; nor does it appear that they returned the fire of Capt. Reids party, nor are any of them wounded.– I am of
                            opinion that it is very material to the United States that Lynhaven Inlet, &c, be surveyed & fortified: if only
                            afterwards to be occasionally garisoned by the People of this Country, who are abundantly competent to its provisional
                            defence.
                        I have just conversed with Capt. Shepperd & other Officers of the Cavalry, who were on their return from
                            the Light House at Cape Henry:—We have nothing new there, nor any Boats on Shore this way; though we suspect the tenders
                            are gone up towards Hampton Road, or James River. This might, possibly, be the reason why the Ships did not send to
                            relieve those on Shore, when they must have seen them in difficulty, at the commencement of the Thunder Squall which
                            accompanied this little act of partial retaliation: Capt. Reid passed the Inlet, in a Canoe, with five men, after the
                            Storm abated; & took possession of the Boat from which the British fled. It is said that the tender got off, in the
                            night, after I left the scene of action for Norfolk.
                        There are in Lynhaven Bay, at this moment, 3 of the British Ships:—I take them to be the Bellona, Leopard,
                            & Melampus. I shall go out after dinner, & take another look at them: I have also in view, for that trip, the extention
                            of my Express to Cape Henry; and a trial of my boat with a new Set of Oars.
                  I have the honor to be Sir, Yr. H Servt.
                        
                            Wm Tatham
                     
                        
                        
                            P.S. I wish to God some old Officer was sent among us who would introduce order, economy, & discipline,
                                in lieu of shew, puffs, & good eating & drinking.—If feasts, popular toasts, fine speeches, patriotic professions,
                                & self important airs, were weapons of effective offence we should drive all our Enemies “into the
                                    Red Sea”!
                            Unfortunately for our Cavalry they form a pretty show; and this may account, in
                                part, for the practice of marching entire troops upon a Patrole, where a single file would be
                                sufficient. Yet we seem so blinded by the gaudy parade of the thing, that we seem not to discover any economical
                                distinction between marching every Horse
                                 fifty miles; & dividing the number of miles by the distributive
                                ratio of enough, & prudent service.
                        
                        
                            W. T.
                            Lynhaven 3. O.Clock—
                        
                    